Citation Nr: 0923847	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-10 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbago with 
neuralgia.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for rheumatoid 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for cataracts.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for hyperopic compound 
astigmatism.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for malnutrition. 

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for peripheral 
neuropathy or polyneuritis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
in the Philippine Commonwealth Army from October 1941 to 
December 1942 and from August 1945 to March 1946.  He was a 
prisoner of war (POW) from May 1942 to December 1942.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Manila, the 
Republic of the Philippines Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was before the Board in 
August 2006 and June 2007 when it was remanded for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


        FINDINGS OF FACT

1.  An October 1992 Board decision denied service connection 
for lumbago with neuralgia on the basis that no complaints, 
findings, or diagnosis of such disability were noted during 
the Veteran's military service or thereafter.

2.  An October 1992 Board decision denied service connection 
for cataracts on the basis that no complaints, findings, or 
diagnosis of cataracts were noted during the Veteran's 
military service and current cataracts were unrelated to the 
Veteran's service.

3.  An October 1992 Board decision denied service connection 
for hyperopic compound astigmatism on the basis that such 
disability is a type of refractive error and is not a 
disability for VA compensation purposes.  

4.  Evidence received since the October 1992 Board decision 
pertaining to claims of service connection for lumbago with 
neuralgia, cataracts and hyperopic compound astigmatism is 
either cumulative to, or redundant of, the evidence 
previously of record, and does not raise a reasonable 
possibility of substantiating the claims. 

5.  An unappealed December 1998 rating decision declined to 
reopen claim of service connection for rheumatoid arthritis 
essentially based on a finding that the evidence of record 
did not show that the Veteran had rheumatoid arthritis 
related to his military service.

6.  An unappealed December 1998 rating decision denied claims 
of service connection for malnutrition and peripheral 
neuropathy or polyneuritis essentially based on a finding 
that the evidence of record did not show that the Veteran had 
such disabilities related to his military service. 

7.  Evidence received since the December 1998 rating decision 
pertaining to claims of service connection for rheumatoid 
arthritis, malnutrition and peripheral neuropathy or 
polyneuritis is either cumulative to, or redundant of, the 
evidence previously of record, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for lumbago with neuralgia 
may not be reopened.  U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).
2.  New and material evidence has not been received, and the 
claim seeking service connection for rheumatoid arthritis may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has not been received, and the 
claim seeking service connection for cataract may not be 
reopened. U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).

4.  New and material evidence has not been received, and the 
claim seeking service connection for hyperopic compound 
astigmatism may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence has not been received, and the 
claim seeking service connection for malnutrition may not be 
reopened.  U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

6.  New and material evidence has not been received, and the 
claim seeking service connection for peripheral neuropathy or 
polyneuritis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A January 2008 letter provided the Veteran notice of the 
evidence needed to support his claims, and advised him of his 
and VA's responsibilities in the development of the claims.  
He was also provided notice of the specific evidence needed 
to reopen the claims seeking service connection for 
cataracts, hyperopic compound astigmatism, lumbago with 
neuralgia, malnutrition, rheumatoid arthritis and peripheral 
neuropathy or polyneuritis (see Kent v. Nicholson, 20 Vet. 
App. 1 (2006)).  (The Board recognizes that the January 2008 
VCAA letter incorrectly informed the Veteran that his claims 
had been previously denied in October 1990 (rather than 
October 1992 and December 1998); however, this is not a 
critical error in the case at hand as the letter correctly 
informed the Veteran of the specific evidence needed to 
reopen the claims as is required under Kent.)  While VCAA 
notice was not given prior to the rating on appeal, the 
Veteran had ample opportunity to respond to his notice letter 
and participate in the adjudicatory/appeal process.  He is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred along the way.  He had 
ample opportunity to respond to his notice letter and 
participate in the adjudicatory/appeal process.

Regarding VA's duty to assist, the Veteran's available 
service treatment records (STRs) have been obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The appellant has not identified any pertinent 
evidence that is outstanding.  Notably, in a claim to reopen 
the duty to assist by arranging for an examination or 
securing a medical opinion does not attach until the claim 
has been reopened.  Evidentiary development in these matters 
is complete to the extent possible.



II.  Claims to Reopen

Generally, when the RO denies a claim, and the veteran does 
not appeal the denial, such determination is final, and the 
claim may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  In addition, a claim 
which has been denied by the Board may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7104.  However, under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a degree of 
10 percent within a prescribed period of time (one year for 
arthritis) following discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  

Based on his POW status, the Veteran may be presumptively 
service-connected for certain conditions, by statute and 
regulation, if manifested to a degree of 10 percent disabling 
at any time subsequent to service.  As pertinent in the 
instant appeal, these POW-presumptive diseases include 
malnutrition and peripheral neuropathy.  38 C.F.R. 
§ 3.309(c).
Service connection may be established for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs include a January 1946 Philippine Army 
processing affidavit and a February 1946 separation 
examination report which are silent for complaints or 
findings related to lumbago with neuralgia, rheumatoid 
arthritis, malnutrition, cataract, hyperopic compound 
astigmatism, peripheral neuropathy, or polyneuritis.

A June 1990 VA examination report notes a finding of 
incipient cataracts in both eyes and hyperopic compound 
astigmatism of both eyes.  No complaints or findings of 
lumbago, malnutrition, rheumatoid arthritis, peripheral 
neuropathy, or polyneuritis were noted.

Service connection for cataracts, hyperopic compound 
astigmatism, lumbago with neuralgia, malnutrition, rheumatoid 
arthritis and peripheral neuropathy was denied by an 
unappealed Board decision in October 1992.  The Board found 
that that: cataracts were not noted during the Veteran's 
military service and current cataracts were not related to 
his service; malnutrition, rheumatoid arthritis, peripheral 
neuropathy, and lumbago with neuralgia were not noted during 
the Veteran's military service or thereafter; and hyperopic 
compound astigmatism is a type of refractive error and not a 
disability for VA compensation purposes.

Private treatment records from Drs. A-C and B received by the 
RO in 1998 note that the Veteran had been treated as early as 
1992 for rheumatoid arthritis.  

A July 1998 VA examination report notes findings of bilateral 
cataracts and bilateral myopia.  The examiner noted that 
there was no evidence of malnutrition.  A July 1998 VA 
radiographic report notes findings of osteoporosis, 
degenerative discospondylosis and arthritis of the lumbar 
spine.

By unappealed rating decision in December 1998, the RO found 
that no new and material evidence had been submitted and 
declined to reopen claims of service connection for 
rheumatoid arthritis, malnutrition and peripheral neuropathy 
or polyneuritis.  

A  February 2004 VA Aid and Attendance examination report 
notes the Veteran's complaints of low back pain and findings 
of degenerative arthritis.

A.  Lumbago with Neuralgia 

Service connection for lumbago with neuralgia was denied by 
an unappealed Board decision in October 1992.  The Board 
found that that lumbago with neuralgia was not noted during 
the Veteran's military service or thereafter (essentially 
that there is no current diagnosis, and no nexus to service).

Evidence received since the October 1992 Board decision 
includes VA examination reports dated in 1998 and 2004 which 
note the Veteran's complaints of low back pain and findings 
of arthritis.  While these medical records show a current 
diagnosis (of lumbago, i.e., back pain) they do not tend to 
show a nexus between any current lumbago with neuralgia to 
the Veteran's service.  Consequently, the additional evidence 
received does not address both of the unestablished facts 
necessary to substantiate this claim, and is not material.  
Therefore, the medical evidence received since October 1992 
does not raise a reasonable possibility of substantiating the 
claim, and cannot serve to reopen the claim.

In addition, in statements received from 1994 to 2008, the 
Veteran essentially maintains that his current low back 
problems are related to his military service.  No medical or 
other competent evidence was submitted to support these 
allegations.  The Veteran is a layperson, and lacks medical 
training and expertise to render a competent opinion on a 
matter, such as the relationship between a current disability 
and his military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for lumbago with neuralgia may 
not be reopened.

B.  Cataracts

Service connection for cataracts was denied by an unappealed 
Board decision in October 1992.  The Board found that that no 
complaints, findings, or diagnosis of cataracts were noted 
during the Veteran's military service and current cataracts 
were unrelated to the Veteran's service.

Evidence received since the October 1992 Board decision 
includes a July 1998 VA examination report which notes 
findings of bilateral cataracts.  None of the medical records 
submitted since October 1992 tends to relate a current 
diagnosis of cataracts to the Veteran's service.  As the 
medical evidence received since October 1992 does not relate 
to the unestablished fact necessary to substantiate the 
claim, it is not material, and does raise a reasonable 
possibility of substantiating the claim.  Hence, it cannot 
serve to reopen the claim.

In statements received from 1994 to 2008, the Veteran 
essentially maintains that his current cataracts are related 
to his military service.  No medical or other competent 
evidence was submitted to support these allegations.  The 
Veteran is a layperson, and lacks medical training and 
expertise to render a competent opinion on a matter, such as 
the relationship between a current disability and his 
military service.  See Espiritu, supra.  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson, supra.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for cataracts may not be 
reopened.

C.  Hyperopic Compound Astigmatism

Service connection for hyperopic compound astigmatism was 
denied by an unappealed Board decision in October 1992.  The 
Board found such disability is a type of refractive error and 
is not a disability for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.

Evidence received since the October 1992 Board decision 
includes a July 1998 VA examination report which notes 
findings of bilateral myopia (refractive error of the eyes).  
The medical records received since October 1992 do not show a 
superimposed eye disease or injury so as to allow service 
connection for refractive error of the eyes.  As the medical 
evidence received since October 1992 does not address the 
basis for the prior denial of the claim, i.e., the 
unestablished fact needed to substantiate the claim, it is 
not material, and does not raise a reasonable possibility of 
substantiating the claim.  Thus, it cannot serve to reopen 
the claim.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for hyperopic compound 
astigmatism may not be reopened.




D.  Malnutrition

The RO denied the Veteran's claim of service connection for 
malnutrition in an unappealed rating decision in December 
1998.  The RO found that malnutrition was not noted during 
the Veteran's military service or thereafter.

Evidence received since the December 1998 decision includes 
private and VA treatment records and examination reports 
dated from 2000 to 2004.  None of the medical records reports 
a finding of malnutrition.  As the medical evidence received 
since December 1998 does not pertain to the unestablished 
fact necessary to substantiate the claim, it is not material, 
and does not raise a reasonable possibility of substantiating 
the claim.  Therefore, it cannot serve to reopen the claim.

In addition, in statements received from 2004 to 2008, the 
Veteran essentially maintains that he currently suffers from 
malnutrition related to his POW experience.  No medical or 
other competent evidence was submitted to support these 
allegations.  The Veteran is a layperson, and lacks medical 
training and expertise to render a competent opinion on a 
matter such as a diagnosis of malnutrition.  The diagnosis of 
malnutrition is made on the basis of dietary information, 
anthropometric and laboratory measurements, and clinical 
examination.  See Cecil Textbook of Medicine, 18th Ed. 
(1988), at 1208.  Therefore it is beyond the competence of a 
layperson.  See Espiritu, supra.; see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson, supra.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for malnutrition may not be 
reopened.

E.  Rheumatoid Arthritis 

The RO declined to reopen the Veteran's claim of service 
connection for rheumatoid arthritis in an unappealed rating 
decision in December 1998.  The RO found that that although 
newly submitted post-service treatment records showed a 
diagnosis of rheumatoid arthritis, none of the evidence of 
record showed that such a diagnosis is related to the 
Veteran's military service.

Evidence received since the December 1998 decision includes 
private and VA treatment records and examination reports 
dated from 2000 to 2004.  None of the medical records relate 
a current diagnosis of rheumatoid arthritis to the Veteran's 
military service.  As the medical evidence received since 
December 1998 does not address the unestablished fact 
necessary to substantiate the claim, it does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Therefore, it cannot serve to reopen the 
claim.

In addition, in statements received from 2004 to 2008, the 
Veteran essentially maintains that he suffers from rheumatoid 
arthritis which is related to his military service.  No 
medical or other competent evidence was submitted to support 
these allegations.  The Veteran is a layperson, and lacks 
medical training and expertise to render a competent opinion 
on a matter, such as the relationship between a current 
disability and his military service.  See Espiritu, supra.  
Where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson, supra.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for rheumatoid arthritis may not 
be reopened.

F.  Peripheral Neuropathy or Polyneuritis

The RO denied the Veteran's claim of service connection for 
peripheral neuropathy or polyneuritis in an unappealed rating 
decision in December 1998.  The RO found that the evidence of 
record did not show any medical evidence of peripheral 
neuropathy or polyneuritis during or after the Veteran's 
military service.

Evidence received since the December 1998 decision includes 
private and VA treatment records and examination reports 
dated from 2000 to 2004.  None of the medical records note a 
diagnosis or findings of peripheral neuropathy or 
polyneuritis.  The medical evidence received since December 
1998 does not pertain to the unestablished fact necessary to 
substantiate the claim nor raise a reasonable possibility of 
substantiating the claim.  Therefore, it is not material, and 
cannot serve to reopen the claim.

In statements received from 2004 to 2008, the Veteran 
essentially maintains that he currently suffers from 
peripheral neuropathy or polyneuritis related to his military 
service related to his military service.  No medical or other 
competent evidence was submitted to support these 
allegations.  The Veteran is a layperson, and lacks medical 
training and expertise to render a competent opinion 
regarding the diagnosis of a specific neurological disease.  
Where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson, supra.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for peripheral neuropathy or 
polyneuritis may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
lumbago with neuralgia is denied.

The appeal to reopen a claim of service connection for 
rheumatoid arthritis is denied.

The appeal to reopen a claim of service connection for 
cataracts is denied.

The appeal to reopen a claim of service connection for 
hyperopic compound astigmatism is denied.

The appeal to reopen a claim of service connection for 
malnutrition is denied.

The appeal to reopen a claim of service connection for 
peripheral neuropathy or polyneuritis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


